                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LARRY H. LIEBZEIT,

                       Plaintiff,

               v.                                                      Case No. 19-C-780

MIDLAND CREDIT MANAGEMENT, INC., et al.,

                       Defendants.


                                              ORDER


       The court entered an order on March 4, 2020, after counsel advised that a settlement had

been reached in this action, directing counsel to file a motion to dismiss this case or a stipulation

of dismissal within 21 days, unless counsel requested additional time in writing. Dkt. No. 22. To

date, counsel has neither filed a motion for an extension of time nor filed a stipulation of dismissal.

Counsel was warned that failure to make a timely submission would result in the dismissal of the

action with prejudice for failure to prosecute. Accordingly, this case is dismissed with prejudice

for failure to prosecute. Civil L.R. 41(c).

       SO ORDERED at Green Bay, Wisconsin this 31st day of March, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, District Judge
                                                       United States District Court
